Case 7:18-cr-00818-VB Document 46 Filed 01/13/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Se EL a ae tO et ON tO SEH FORE OO SE HS HDB SEP POP SHO Oe x
UNITED STATES OF AMERICA,
ORDER
Vv.
18 CR 818 (VB)
CHESTER BROWN,
Defendant.
eee mee ~ eo ee ---X

Sentencing in this case has been re-scheduled for April 23, 2021, at 3:30 p.m. The Court
expects to conduct this proceeding in person at the Hon. Charles L. Brieant, Jr., Courthouse, 300
Quarropas Street, White Plains, NY 10601.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts. gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20Q0UESTIONNAIRE™%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: January 13, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
